                       UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF NORTH CAROLINA
                            ASHEVILLE DIVISION
                              1:19-cv-00211-RJC

BRIAN NORTHRUP,                                  )
                                                 )
             Plaintiff,                          )
                                                 )
               v.                                )
                                                 )              ORDER
ANDREW M. SAUL, Commissioner of                  )
Social Security,                                 )
                                                 )
             Defendant.                          )
                                                 )

THIS MATTER comes before the Court on Plaintiff’s Motion for Summary

Judgment, (Doc. No. 7), and Defendant’s Motion for Summary Judgment, (Doc.

No. 9). The motions are ripe for adjudication.
I.    BACKGROUND

      A.     Procedural Background

      Brian Northrup (“Plaintiff”) seeks judicial review of Andrew M. Saul’s

(“Defendant” or “Commissioner”) denial of his social security claim. Plaintiff filed

applications for Disability Insurance under Title II and Supplemental Security

Income under Title XVI of the Social Security Act (“SSA”) on February 19, 2016. (Doc.

Nos. 6 to 6-1: Administrative Record (“Tr.”) at 122–23.) His applications were denied

first on May 16, 2016, (Tr. 159, 168), and upon reconsideration on July 25, 2016, (Tr.

178, 186). Plaintiff timely filed a request for a hearing on August 22, 2016, (Tr. 196–

97), and an administrative hearing was held by an administrative law judge (“ALJ”)

on April 9, 2018, (Tr. 214). Following this hearing, the ALJ found that Plaintiff was



        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 1 of 11
not disabled under the SSA. (Tr. 13–37.) Plaintiff requested a review of the ALJ’s

decision, but on May 1, 2019, the Appeals Council denied Plaintiff’s request for

review. (Tr. 1–7.) Having exhausted his administrative remedies, Plaintiff now seeks

judicial review of Defendant’s denial of his social security claim in this Court.

      B.     Factual Background

      The question before the ALJ was whether Plaintiff was disabled under sections

216(i), 223(d), and 1614(a)(3)(A) of the SSA. (Tr. 16.) To establish entitlement to

benefits, Plaintiff has the burden of proving that he was disabled within the meaning

of the SSA.1 Bowen v. Yuckert, 482 U.S. 137, 146 n.5 (1987). Plaintiff alleges that

his disability began on October 31, 2009 due to mental impairments. (Tr. 263, 265.)

      After reviewing Plaintiff’s record and conducting a hearing, the ALJ found that

Plaintiff did not suffer from a disability as defined in the SSA. (Tr. 32.) In reaching

her conclusion, the ALJ used the five-step sequential evaluation process established

by the Social Security Administration for determining if a person is disabled. The

Fourth Circuit has described the five steps as follows:

      [The ALJ] asks whether the claimant: (1) worked during the purported
      period of disability; (2) has an impairment that is appropriately severe
      and meets the duration requirement; (3) has an impairment that meets
      or equals the requirements of a listed impairment and meets the
      duration requirement; (4) can return to her past relevant work; and (5)
      if not, can perform any other work in the national economy.




1Under the SSA, “disability” is defined as an “inability to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can be
expected to last for a continuous period of not less than 12 months.” Pass v. Chater,
65 F.3d 1200, 1203 (4th Cir. 1995) (quoting 42 U.S.C. § 423(d)(1)(A)).
                                           2

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 2 of 11
Radford v. Colvin, 734 F.3d 288, 290–91 (4th Cir. 2013) (paraphrasing 20 C.F.R.

§§ 404.1520(a)(4), 416.920(a)(4)). The claimant has the burden of production and

proof in the first four steps. Pearson v. Colvin, 810 F.3d 204, 207 (4th Cir. 2015).

However, at the fifth step, the Commissioner must prove that the claimant is able to

perform other work in the national economy despite his limitations. See id.; see also

20 C.F.R. § 416.960(c)(2) (explaining that the Commissioner has the burden to prove

at the fifth step “that other work exists in significant numbers in the national

economy that [the claimant] can do”).

      In this case, the ALJ determined at the fourth step that Plaintiff was not

disabled. (Tr. 30.) In reaching her decision, the ALJ first concluded at steps one

through three that Plaintiff was not employed, that he suffered from severe mental

impairments,2 and that his impairments did not meet or equal any of the

impairments listed in the Administration’s regulations. (Tr. 18–22.) Therefore, the

ALJ examined the evidence of Plaintiff’s impairments and made a finding as to

Plaintiff’s Residual Functional Capacity (“RFC”). In pertinent part, the ALJ found

that Plaintiff

      has the [RFC] to perform a full range of work at all exertional levels but
      with the following nonexertional limitations: The claimant must void
      [sic] concentrated hazards. He can maintain concentration and pace for
      at least hours [sic] at a time with no more than occasional, incidental
      interaction with the general public, but not directly dealing with or
      conversing with the public directly, such as no customer service jobs.
      The claimant is limited to frequent interaction with coworkers or
      supervisors. This precludes teamwork but he can be aware of their
      presence. The claimant must avoid high volume or fast-paced work.


2The ALJ determined that Plaintiff suffered from the following severe impairments:
autism spectrum disorder and affective disorder. (Tr. 18.)
                                          3

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 3 of 11
      Work should be simple with as little interaction with public as possible.

(Tr. 22.) Having established Plaintiff’s RFC, the ALJ concluded that Plaintiff could

perform the work in which he had previously been employed. (Tr. 30–31.) To make

that determination, the ALJ relied on the testimony of a Vocational Expert (“VE”).

At the hearing, the VE classified Plaintiff’s past relevant work as “retirement center

food service worker,”3 “remodeling helper,”4 and “parts packer.”5 (Tr. 30.) The VE

testified that Plaintiff could perform his past relevant work. The ALJ accepted the

VE’s testimony and concluded that Plaintiff’s impairments did not prevent him from

working and, thus, he was not disabled. (Tr. 30–31.)

      The ALJ alternatively concluded at step five that Plaintiff could perform other

work that existed in significant numbers in the national economy. (Tr. 31.) To make

that determination, the ALJ again relied on the VE’s testimony. The VE testified

that Plaintiff could perform three jobs that existed in significant numbers in the

national economy: “order filler,”6 “kitchen helper,”7 and “hospital cleaner.”8 (Tr. 31.)

The ALJ accepted the VE’s testimony and concluded that Plaintiff’s impairments did

not prevent him from working; consequently, Plaintiff’s applications for Title II and

Title XVI benefits were denied. (Tr. 31–32.)




3 DOT 319.677-010.
4 DOT 922.687-058.
5 DOT 920.587-018.
6 DOT 922.687-058.
7 DOT 318.687-010.
8 DOT 323.687-010.


                                           4

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 4 of 11
II.    STANDARD OF REVIEW

       The Court must decide whether substantial evidence supports the final

decision of the Commissioner and whether the Commissioner fulfilled his lawful duty

in his determination that Plaintiff was not disabled under the Social Security Act.

See 42 U.S.C. §§ 405(g), 1382(c).

       The SSA, 42 U.S.C. § 405(g) and § 1383(c)(3), limits this Court’s review of a

final decision of the Commissioner to (1) whether substantial evidence supports the

Commissioner’s decision, Richardson v. Perales, 402 U.S. 389, 390, 401 (1971); and

(2) whether the Commissioner applied the correct legal standards, Hays v. Sullivan,

907 F.2d 1453, 1456 (4th Cir. 1990). The district court does not review a final decision

of the Commissioner de novo. Smith v. Schweiker, 795 F.2d 343, 345 (4th Cir. 1986);

King v. Califano, 599 F.2d 597, 599 (4th Cir. 1979); Blalock v. Richardson, 483 F.2d

773, 775 (4th Cir. 1972). As the SSA provides, “[t]he findings of the [Commissioner]

as to any fact, if supported by substantial evidence, shall be conclusive.” 42 U.S.C.

§ 405(g). In Smith v. Heckler, the Fourth Circuit noted that “substantial evidence”

has been defined as being “more than a scintilla and [do]ing more than creat[ing] a

suspicion of the existence of a fact to be established. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” 782 F.2d

1176, 1179 (4th Cir. 1986) (quoting Perales, 402 U.S. at 401); see also Seacrist v.

Weinberger, 538 F.2d 1054, 1056–57 (4th Cir. 1976) (“We note that it is the

responsibility of the [Commissioner] and not the courts to reconcile inconsistencies in

the medical evidence . . . .”).



                                           5

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 5 of 11
       The Fourth Circuit has long emphasized that it is not for a reviewing court to

weigh the evidence again or substitute its judgment for that of the Commissioner,

assuming the Commissioner’s final decision is supported by substantial evidence.

Hays, 907 F.2d at 1456; see also Smith, 795 F.2d at 345; Blalock, 483 F.2d at 775.

Indeed, this is true even if the reviewing court disagrees with the outcome—so long

as there is “substantial evidence” in the record to support the final decision below.

Lester v. Schweiker, 683 F.2d 838, 841 (4th Cir. 1982).

III.   DISCUSSION

       Plaintiff contends that remand is warranted for two reasons: (1) at step four,

the ALJ failed to evaluate whether Plaintiff’s past work qualifies as past relevant

work; and (2) the ALJ erred in her evaluation of the medical opinion evidence. The

Court disagrees with Plaintiff’s allegations of error and addresses each in turn.

       A.    The ALJ did not commit reversible error at step four.

       Plaintiff argues that there is evidence showing that he performed his past work

under special conditions and that the ALJ erred by failing to consider those special

conditions in concluding that Plaintiff’s past work qualified as substantial gainful

activity so as to constitute past relevant work.

       At step four of the sequential evaluation process, the ALJ must determine

whether the claimant can perform his past relevant work.         If the claimant can

perform his past relevant work, then he is not disabled.                   20 C.F.R.

§§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).   “Past relevant work” is “work that [the

claimant] ha[s] done within the past 15 years, that was substantial gainful activity,



                                            6

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 6 of 11
and that lasted long enough for [the claimant] to learn to do it.” Id. §§ 404.1560(b)(1),

416.960(b)(1).   Past “[w]ork done under special conditions may, but does not

necessarily, show that work is not substantial gainful activity.” Billy H. v. Saul, No.

7:18-cv-0171, 2019 U.S. Dist. LEXIS 168594, at *9 (W.D. Va. Sept. 30, 2019); see also

20 C.F.R. §§ 404.1573(c), 416.973(c) (“If your work is done under special conditions,

we may find that it does not show that you have the ability to do substantial gainful

activity.”). Examples of special conditions include receiving special assistance from

other employees in performing work; being allowed to work irregular hours or take

frequent breaks; being provided with special equipment or being assigned work

especially suited to the claimant’s impairment; being able to work only because of

specially arranged circumstances; being permitted to work at a lower standard of

productivity or efficiency than other employees; and being given the opportunity to

work despite the claimant’s impairment because of a family relationship, past

association with the claimant’s employer, or the employer’s concern for the claimant’s

welfare. 20 C.F.R. §§ 404.1573(c), 416.973(c).

      Here, the ALJ concluded at step four that Plaintiff could perform his past

relevant work as a retirement center food service worker, remodeling helper, and

parts packer. Plaintiff argues that there is evidence showing that he performed his

past work under special conditions such that it does not qualify as substantial gainful

activity and, thus, does not constitute past relevant work. According to Plaintiff, in

concluding that Plaintiff’s past work was past relevant work, the ALJ erred by failing

to consider the special circumstances under which Plaintiff performed his past work.



                                           7

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 7 of 11
Plaintiff contends that “[t]his error is significant as the ALJ denied [Plaintiff]’s claim

at Step Four.” (Doc. No. 8, at 7.)

      Although the ALJ concluded at step four that Plaintiff could perform his past

relevant work, the ALJ proceeded to step five and alternatively concluded that

Plaintiff could perform other work that existed in significant numbers in the national

economy. That conclusion provided an independent basis for the ALJ’s decision that

Plaintiff was not disabled. “The harmless error rule applies to this Court’s review of

Social Security appeals.” Gainey v. Berryhill, No. 3:15-cv-00634, 2017 U.S. Dist.

LEXIS 122464, at *16 (W.D.N.C. Aug. 3, 2017). “Reversal on account of error is not

automatic but requires a showing of prejudice.” Sea B Mining Co. v. Addison, 831

F.3d 244, 253 (4th Cir. 2016). Because the ALJ concluded at step five that Plaintiff

could perform other work in the national economy, even if the ALJ had considered

the special conditions of Plaintiff’s past work and concluded at step four that such

work did not qualify as past relevant work, the decision would have been the same.

Thus, any error by the ALJ at step four was harmless.

      B.     The ALJ did not err in evaluating the medical opinion evidence.

      In determining Plaintiff’s RFC, the ALJ gave great weight to the opinion of Dr.

Karen Marcus, the consultative examiner who performed a comprehensive clinical

psychological evaluation of Plaintiff. (Tr. 27–28.) In that evaluation, Dr. Marcus

stated that Plaintiff “needs a structured setting with an understanding supervisor.”

(Tr. 491.) Plaintiff argues that remand is necessary because there is a material

inconsistency in the ALJ’s assignment of great weight to Dr. Marcus’s opinion and



                                            8

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 8 of 11
the ALJ’s failure to include in her RFC assessment a limitation to a structured work

setting with an understanding supervisor.

      That the ALJ did not include in her RFC assessment limitations to account for

each statement made in Dr. Marcus’s opinion does not create a material inconsistency

between the ALJ’s RFC assessment and the great weight she gave to Dr. Marcus’s

opinion. In her decision, the ALJ explained that she gave great weight not only to

the opinion of Dr. Marcus, but also to the opinions of the state agency consultants.

(Tr. 27.) In discussing Dr. Marcus’s comprehensive clinical psychological evaluation,

the ALJ noted that Dr. Marcus stated Plaintiff “needs a structured setting with an

understanding supervisor.” (Tr. 28.) But the ALJ also discussed that Dr. Marcus

opined Plaintiff has mild to moderate difficulty with attention and concentration and

“persisting effectively in following and retaining instructions.” (Tr. 28.) Dr. Marcus

found Plaintiff did not have difficulty understanding simple instructions but likely

would have difficulty understanding more complex instructions. (Tr. 28.) The ALJ

recognized that Dr. Marcus concluded Plaintiff has moderate difficulty “in tolerating

the stresses/pressures associated with day-to-day work activity” and moderate to

severe difficulty forming relationships. (Tr. 28.)

      The ALJ then explained that the findings of the state agency consultants were

consistent with those of Dr. Marcus. (Tr. 28.) The ALJ noted that the state agency

consultants found Plaintiff has moderate limitations in his activities of daily living,

maintaining social functioning, and maintaining concentration, persistence, or pace.

(Tr. 28.) The ALJ explained that notwithstanding those limitations, the state agency



                                           9

        Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 9 of 11
consultants opined that Plaintiff “is able to perform simple, routine and repetitive

tasks. [Plaintiff] can adjust to routine workplace changes introduced in a gradual

manner in a non-stressful and non-production oriented environment. [Plaintiff] can

tolerate coworkers and supervisors in a non public setting in which interactions are

brief, superficial and task-oriented with only incidental contact with the general

public.” (Tr. 28.)

       Based largely on the opinions of Dr. Marcus and the state agency consultants,

the ALJ included in her RFC assessment limitations to (1) “no more than occasional,

incidental interaction with the general public, but not directly dealing with or

conversing with the public directly, such as no customer service jobs”; (2) “frequent

interaction with coworkers or supervisors” such that there can be no “teamwork but

[Plaintiff] can be aware of their presence”; (3) “avoid high volume or fast-paced work”;

and (4) work that is “simple with as little interaction with public as possible.” (Tr.

22.)

       Although the ALJ did not include a specific limitation to a structured setting,

her RFC assessment is not inconsistent with a structured setting, and the ALJ noted

that the state psychological consultants opined that Plaintiff can adjust to routine

workplace changes introduced in a gradual manner in an environment that is non-

stressful and non-production oriented. And to account for Plaintiff’s difficulty in

dealing with supervisors and forming relationships, the ALJ included in her RFC

assessment a limitation to frequent interaction with supervisors, precluding any

teamwork.



                                          10

       Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 10 of 11
      In sum, the ALJ explained how she reached each of the limitations in her RFC

determination, citing to specific evidence supporting each conclusion. Therefore, the

Court concludes that substantial evidence supports the ALJ’s decision, and the Court

finds no reversible error in the ALJ’s evaluation of the medical opinion evidence.

IV.   CONCLUSION

      IT IS THEREFORE ORDERED that:

      1.     Plaintiff’s Motion for Summary Judgment, (Doc. No. 7), is DENIED;

      2.     Defendant’s Motion for Summary Judgment, (Doc. No. 9), is GRANTED;

             and

      3.     The Clerk of Court is directed to close this case.




                               Signed: July 6, 2020




                                             11

       Case 1:19-cv-00211-RJC Document 11 Filed 07/07/20 Page 11 of 11
